Citation Nr: 1733430	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  03-32 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service connected right lower extremity disability.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1999 to August 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a left knee condition.  In September 2007 a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In January 2008, and July 2011 the case was remanded for additional development (with respect to disabilities of both knees).  In November 2013, the Board granted service connection for a right knee disability and remanded for development of the issue of service connection for a left knee disability.  In August 2015 the matter was again remanded for additional development.


FINDING OF FACT

A left knee disability was not manifested in service; arthritis of the left knee was not manifested in the first postservice year; and the currently diagnosed patellofemoral syndrome and degenerative joint disease are not shown to be etiologically related to the Veteran's service, or to have been caused or aggravated by his service-connected right knee disability.


CONCLUSION OF LAW

Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in December 2001.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge conducting a hearing to fulfill two duties to comply with the regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and might be potentially advantageous to the claimant's position.  At the September 2007 Travel Board hearing, the undersigned identified the issue and notified the Veteran of evidence necessary to substantiate a claim.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there was compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) are associated with his record, and VA has obtained all service, and postservice (private and VA) treatment records he identified.  The Veteran was afforded VA examinations and/or medical opinions were secured in March 2002, March 2009, October 2009, September 2011, August 2012 (VHA), July 2014, and May 2017.  Neither the Veteran nor his representative has asserted a duty to assist omission.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3.310(a).  To substantiate a claim of secondary service connection there must be evidence of (i) a current chronic disability for which service connection is sought; (ii) an already service-connected disability; and (iii) that the already service-connected disability (a) caused or (b) aggravated the disability for which service connection is sought.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases, to include arthritis, may be presumed to be service connected if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

A March 2000 sick slip indicates that the Veteran was seen for "knee bleeding after fall at PT."  The record does not specify which knee was involved and indicates that he was placed on limited duty for 3 days.  In early 2001 (date approximated based on listed age of Veteran and location in treatment records) he was seen with a request for Vioxx for knee pain.  It was recommended that the Veteran be referred for a weight loss program, and returned to duty; the provider stated that the Veteran did not meet the standards for a prescription for Vioxx.  In March 2001 the Veteran was seen for complaints of knee pain.  

January 2002 X-rays of both knees revealed a minimal lateral tilt of the right patella.  It was noted that the remaining findings were normal.  A January 2002 bone scan was conducted to evaluate for possible stress changes based on the Veteran's complaints of bilateral lower leg pain.  Bilateral imaging of the lower extremities found changes consistent with stress/degenerative changes in the anterior right knee.  There were no noted abnormalities of the left knee.

A March 2002 VA examination found normal lower extremities.  Range of motion (ROM) of the knees revealed flexion to 140 degrees and extension to 0.  There was no weakness, swelling, or crepitation.

An October 2002 medical record notes that the Veteran was seen with complaints of constant right knee pain.  There was objective evidence of early DJD of the right knee.  The Veteran did not present any complaints of left knee pain.

A June 2006 X-ray of the left knee revealed mild joint space narrowing with no significant proliferative changes or joint effusion.  The impression was joint space narrowing of the medial compartment of the left knee.  A July 2006 MRI revealed thickening involving the proximal 1 cm of the patellar tendon with the remaining patellar intact.  It was noted that such a finding was consistent with jumper's knee.  No bone marrow edema was seen, and there was no significant effusion.  Chondromalacia was not seen on this examination.  In July 2006 the Veteran was seen for bilateral Synvisc injections.  At the third injection appointment he reported significant symptom improvement.  Painful bilateral degenerative changes were noted.

An October 2006 physical medical rehabilitation consultation report notes that the Veteran reported a history of knee pain beginning in 2000 with a gradual onset.  He denied a specific injury, but reported significant running.  He was using bilateral neoprene patella braces.  It was reported that he had received Synvisc injections in July 2006 with approximately one month of relief.  Review of imaging studies found significant lateralization of the patella associated with significant lateral tilt bilaterally.  Examination revealed mild skeletal alignment issues and significant tightness in the iliotibial band (ITB) bilaterally.  The clinical picture developed from review of imaging studies and examination was patellofemoral pain with compression of the lateral patella on the lateral femoral condyle due to patella lateralization.  The etiology was determined to be a combination of skeletal alignment, muscular tightness, and likely tightness of the lateral knee retinaculum.

On March 2009 VA examination the Veteran stated that after physical training in service he started to develop knee pain.  He reported he went to physical therapy and wore knee braces without relief.  Physical examination was negative for swelling, cellulitis, or deformities.  ROM testing revealed flexion of 0 to 140 degrees and extension to 0.  Pain was noted on flexion of both knees.  A positive patellar grind test was noted.  All tests for instability were negative.  Muscle strength was 5/5 for both flexion and extension.  

An October 2009 VA examination found bilateral knee patellofemoral syndrome without change compared to the previous examination.  The examiner noted the Veteran's complaints of knee pain while training, with difficulty going up and down stairs.  Examination revealed no cellulitis, swelling or deformities in either knee.  ROM was normal for both flexion and extension.

In a September 2011 VA medical advisory opinion the provider indicated that the Veteran's patellofemoral syndrome was less likely as not related to his military service.  The provider based the opinion on a lack of evidence of any severe trauma in service, explaining that although the Veteran had experienced some knee pain during physical training in service, that pain had resolved.  The provider explained further that the etiology of patellofemoral syndrome is usually due to the patient's body habitus and not caused by a repetitive type of injury.  

An August 2012 VHA medical opinion attributed the Veteran's post service complaints of knee pain to age related changes.  The consulting orthopedist opined that the Veteran's current diagnoses of patella chondromalacia and patellofemoral arthritis were not related to service.

On July 2014 VA examination the diagnosis was patellofemoral syndrome and degenerative joint disease in both knees.  Left knee ROM was to 135 degrees on flexion, and to 0 degrees for extension without evidence of painful motion.  All joint stability tests were normal.  

A June 2016 X-ray of the left knee was interpreted as showing no acute osseous abnormality; a small suprapatellar joint effusion was suspected.  Degenerative changes of the patellofemoral joint were noted as mild.

A May 2017 VA examination found knee joint osteoarthritis and patellofemoral pain syndrome in both knees.  ROM testing revealed left knee flexion of 0 to 135 degrees and extension from 135 to 0 degrees.  Testing for stability was normal.  Upon review of the record, the examiner opined that his left knee disability was not proximately due to or the result of the Veteran's service connected right knee disability.  The examiner noted the absence of complaints related to the left knee until 2006 (5 years after service), and that the record lacked medical evidence of continuity of symptoms (particularly in contrast to the noted continuity of symptoms associated with the right knee).  Based on the Veteran's statements of inactivity after service, the examiner opined that it was very likely his left leg was relatively weak due to inactivity.  The examiner also referred to a 2006 orthopedic note which indicated that the Veteran had gained weight, (which would put him at risk for patellofemoral syndrome).  Regarding knee DJD the examiner pointed to a lack of documented medical evidence prior to 2006.  The examiner also concluded that it was less likely than not that the Veteran's left knee patellofemoral syndrome and DJD were aggravated by his service connected right knee or right foot disabilities.  The examiner explained that in order to attribute left knee patellofemoral syndrome and DJD to the service connected disabilities, it would have to be shown that the Veteran's gait was severely impaired resulting in compensatory changes on the left side.  On review of the record, the examiner found that evidence of gait impairment did not exist until 2016 when the Veteran was referred for a cane, but by that point he already had long-established bilateral knee pain.  It was noted that a physical therapy note from 2006 specifically indicated there were no gait deviations.  

It is not in dispute that the Veteran now has a left knee disability; patellofemoral syndrome and degenerative joint disease are diagnosed, including by VA.  What remains for consideration is whether the  current left knee disability is etiologically related to his service or was caused or aggravated by his service connected right lower extremity disabilities.  

Without manifestation in service and/or continuity of symptomatology since, whether there is a nexus between a currently diagnosed left knee disability and Veteran's service activities therein and whether the left knee was caused by other service connected disabilities (as alleged, there was not specific injury) are medical questions beyond the scope of common knowledge or capability of resolution by lay observation.  They require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

A left knee disability was not shown prior to 2006.  Although service records note some complaints of left knee pain in service, there is no medical evidence that links those symptoms to a diagnosed left knee disability.  In contrast to the Veteran's right knee which showed degenerative changes on a January 2002 (less than one year following his release from service) bone scan no such findings were noted with respect to the left knee.  Consequently, service connection for a left knee disability on the basis that such disability became manifest in service and has persisted or on a presumptive basis (for DJD as a chronic disease under 38 U.S.C.A. § 1112, 1137, 38 C.F.R. § 3.309) is not warranted.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

There is also no competent medical evidence in the record to suggest that a disease, injury, or event in service may have been an etiological factor for the development of the Veteran's left knee disability.  The record does not show a traumatic injury to the Veteran's left knee in service.  On July 2014 examination the examiner concluded that it was less likely than not that the Veteran's patellofemoral syndrome was related to service based on a lack of trauma in service.  He explained that although the Veteran had complaints of knee pain during physical training, the pain resolved at the completion of training (and did not reflect underlying left knee patella disability).  He indicated that a more likely etiology for the Veteran's patellofemoral syndrome was his body habitus.  The examiner opined that the likely etiologies for the Veteran's left knee degenerative joint disease were his age and weight, and that it was not attributable to his military service.  The May 2017 examiner likewise concluded that it was less likely than not that the Veteran's left knee disability was related to service.  The examiner identified a more likely (nonservice-related) etiology for the patellofemoral syndrome (inactivity after service).  The examiner also noted that in 2006 it was reported that the Veteran had gained weight which may have contributed to his development of patellofemoral syndrome.  Finally, the examiner discussed that while there were indications of right knee DJD in service, there was no such indication of left knee DJD until 2006 (five years after service).  The opinions offered on these examinations are probative evidence, supported by the record and citation to medical literature, and in the absence of probative evidence (citing to medical literature) to the contrary are persuasive.

The evidence also does not support that the Veteran's right knee or ankle disability caused or aggravated his left knee disability.  See 38 C.F.R. § 3.310.  The May 2017 examiner concluded that the Veteran's current left knee disability was not caused or aggravated by his service connected right knee or foot disability, explaining that a nexus between the claimed left knee disability and the service connected right knee and ankle disabilities would be supported by evidence of a severe gait impairment causing compensatory changes in the left knee.  The provider cited to a 2006 physical therapy note which noted the Veteran's gait was normal, and noted that the earliest evidence of an altered gait was not until 2016 (some 10 years after the diagnosis of the Veteran's left knee disability).  The examiner opined that the altered gait documented in 2016 would not have been the cause or an aggravating factor for the Veteran's left knee disability (which was diagnosed in 2006).  The examiner opined that the likely etiologies for the Veteran's left knee patellofemoral syndrome and DJD were his inactivity and body habitus, and not his service connected disabilities.  This opinion is probative evidence in the matter.  There is no competent evidence to the contrary, and it is persuasive.

In light of the foregoing the Board finds that the preponderance of the evidence is against the Veteran's claim, and that the appeal in this matter must be denied.


ORDER

Service connection for a left knee disability, to include as secondary to a service connected right lower extremity disability, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


